REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: Though fluid dampers for vehicle mounts are well-known in the art, there are none formed from the structural combination of an upper cover formed to have a disc shape as an upper constituent element; a large displacement inlet passage disposed adjacent to a centrifugal center of the upper cover as a hole perforated in the upper cover in a vertical direction; at least one small displacement inlet passage disposed adjacent to a circumference of the upper cover as a hole perforated in the upper cover in the vertical direction; a lower cover formed to have a disc shape as a lower constituent element coupled to a lower side of the upper cover; a membrane mounting groove disposed adjacent to the circumference of the lower cover to communicate with the small displacement inlet passage and downwardly pressed from an upper surface of the lower cover; a large displacement communicating groove disposed adjacent to a centrifugal center of the lower cover to communicate with the large displacement inlet passage and downwardly pressed from the upper surface of the lower cover; a circulating passage extending to the outside of a radial direction of the lower cover while forming a spiral around the large displacement communicating groove from the large displacement communicating groove and downwardly pressed from the upper surface of the lower cover; a large displacement outlet passage perforated in the lower cover in the vertical direction at an end of the circulating passage extending to the outside of the radial direction of the lower cover; at least one small displacement outlet passage perforated in the lower cover in the vertical direction at a lower end of the membrane mounting groove; and a membrane formed to have a shape corresponding to the membrane mounting groove and mounted on the membrane mounting groove to have a clearance with the membrane mounting groove.  While many of these details can be found throughout the art, a combination of all components and structure would require considerable hindsight inevitably ending in reconstructing the invention.  Thus, the application is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	April 22, 2022

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616